 

Case 1:19-cv-10839-GBD Document 24 Filed 09/08/20 Page 1 of 1

 

  

j >
UNITED STATES DISTRICT COURT USDC SiNY
DOCUMENT

‘ pustapnisieewtatennesnsgetr eee
NYO
SOUTHERN DISTRICT OF NEW YORK
EBLECTRONICAL Sy try

 

wee eee eee eee eee eee eee ee eee
EMILE TOPILIN, DOC #: ny
Plaintiff, DATE FHLEDY SE — i
-against- . ee ems
: ORDER
TATA AMERICA INTERNATIONAL :
CORPORATION; VINOD VERGHESE, 19 Civ. 10839 (GBD)
Defendants.
Xx

GEORGE B. DANIELS, District Judge:
The September 17, 2020 status conference is adjourned to December 10, 2020 at 9:45 a.m

Dated: September 3, 2020
New York, New York

SO ORDERED.
Sasa B Dovel
. DANIELS

 

Cant TED STATES DISTRICT JUDGE

 

 
